Title: To James Madison from William Loughton Smith, 17 March 1801 (Abstract)
From: Smith, William Loughton
To: Madison, James


17 March 1801, Lisbon. Encloses a letter from Humphreys, which was left open for his reading but which he found himself unable to decipher because their codes differ; “as many inconvens. may arise from the Minrs. in Spain & Portugal not being able to correspond in cypher at this period, I submit to your Judgmt. whether I ought not to be furnished with that which Col H. has.” Predicts closing of Portuguese post will interrupt his communications with Barbary. Reports arrival of two packets from Falmouth with news of George’s III’s “Insanity” and likely Danish-Swedish accommodation with Britain.
 

   
   RC (DNA: RG 59, DD, Portugal, vol. 5). 1 p.; marked private; docketed by Wagner as received 28 Apr.


